IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA ——
BILLINGS DIVISION DEC 11 2019

Clerk, US District Court
District Of Montana

 

Billings
UNITED STATES OF AMERICA,
CR 15-34-BLG-SPW
Plaintiff,
VS. ORDER
JOHN DAVID HUSKEY,
Defendant.

 

 

This matter came on for hearing on Defendant, John David Huskey’s Motion
for Early Termination of Probation (Doc. 42).

For the reasons stated by the Court on the record;

IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED.

IT IS FURTHER ORDERED that Defendant is released from probation

effective immediately.

~~
DATED this ““_ day of December, 2019.
Cichtie

“SUSAN P. WATTERS
United States District Judge
